PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT



                     No. 16-3573
                    ____________


                   PAUL FALLON,
                            Appellant

                           v.

    MERCY CATHOLIC MEDICAL CENTER OF
         SOUTHEASTERN PENNSYLVANIA,
  d/b/a Mercy Fitzgerald Hospital; JOHN DOES 1-10,
 Fictitious Names of Entities and/or Individuals Whose
Identities are Presently Unknown, Individually, Jointly,
            Severally and/or in the Alternative



   On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
       (D. C. Civil Action No. 2:16-cv-00834)
    District Judge: Honorable Gerald J. Pappert


              Argued on March 23, 2017
 Before: SMITH, Chief Judge JORDAN and ROTH, Circuit
                        Judges

            (Opinion filed: December 14, 2017)


Alan H. Schorr, Esquire               (Argued)
Schorr and Associates
5 Split Rock Drive
Cherry Hill, NJ 08003

                   Counsel for Appellant


Darren M. Creasy, Esquire
Andrea M. Kirshenbaum, Esquire        (Argued)
Post & Schell
1600 John F. Kennedy Boulevard
Four Penn Center, 13th Floor
Philadelphia, PA 19103

                   Counsel for Appellee




                          OPINION




                             2
ROTH, Circuit Judge:

       Paul Fallon was terminated by his employer, Mercy
Catholic Medical Center, because he refused to be inoculated
against flu. He opposed the flu vaccine because he believed
that this vaccine might do more harm than good. However,
Mercy Catholic required its employees to receive the flu
vaccine unless they qualified for a medical or religious
exemption. In 2014, Fallon sought the exemption on
religious grounds. Mercy Catholic ruled that he did not
qualify and terminated him when he continued to refuse the
vaccine. Fallon sued under Title VII of the Civil Rights Act
of 1964, 1 arguing that his termination constituted religious
discrimination. The District Court dismissed his case with
prejudice because his beliefs, while sincere and strongly held,
were not religious in nature and, therefore, not protected by
Title VII.

       In deciding the case, the District Court considered the
full text of an essay that was partially quoted in Fallon’s
complaint but not submitted in full until Mercy Catholic
attached it to the reply brief in support of its motion to
dismiss. Fallon now appeals, arguing that his beliefs are
religious in nature. He also contends that only the portions of
the essay, which were quoted in the complaint, should have
been considered. Finally, he asserts that the dismissal should
not have been with prejudice. We agree, however, with the
District Court and will affirm.




1
    42 U.S.C. § 2000e et seq.




                                3
                      I. Background 2

        Fallon began his employment with Mercy Catholic as
a Psychiatric Crisis Intake Worker in September 1994. In
2012, Mercy Catholic began requiring employees to obtain a
flu vaccine or submit an exemption form to obtain a medical
or religious exemption. Any employee granted an exemption
was required to wear a mask as an accommodation. While
Fallon does not belong to any religious organization, he holds
strong personal beliefs, opposing the flu vaccine. In 2012 and
2013, Fallon sought and received religious exemptions, based
on personal beliefs which he explained in a lengthy essay
attached to his requests for exemption. In 2014, Fallon made
a similar request for an exemption, again attaching his essay
which he described throughout the complaint in this action, as
“explaining his sincerely held beliefs.” 3 His request was
denied. Mercy Catholic explained to Fallon that it had
changed its standards for granting a religious exemption and
that Fallon’s submission no longer sufficed. Mercy Catholic
requested a letter from a clergyperson to support his request
for an exemption. Fallon could not provide one. Fallon was
suspended and ultimately terminated on December 31, 2014,
for failing to comply with the flu vaccine requirements.

     On February 19, 2016, Fallon filed a complaint against
Mercy Catholic for, among other things, 4 religious

2
  Because this case was decided on a motion to dismiss, the
following facts are drawn from the complaint.
3
  App. 24-30.
4
  Fallon also alleged “wrongful termination” on the basis of
religion in violation of Title VII. The discrimination that he
alleges is his termination so that his “wrongful termination”




                              4
discrimination and failure to accommodate in violation of
Title VII. On June 1, 2016, Mercy Catholic filed a motion to
dismiss, arguing that Fallon’s beliefs were not religious and
therefore not protected under Title VII. Fallon opposed the
motion to dismiss. Mercy Catholic submitted a reply brief
and included, as an attachment, the twenty-two page essay
that Fallon had attached to his request for religious
accommodation in 2014. On July 26, the District Court held
a two-hour hearing on the motion, at which Fallon argued that
the District Court could not consider the full essay in relation
to a motion to dismiss because the full essay was not part of
the complaint. On August 9, 2016, partly on the basis of the
full essay, the District Court granted Mercy Catholic’s motion
to dismiss. Because the District Court concluded that
amendment would be futile, the dismissal was with prejudice.

                        II. Discussion 5

                A. Religious Discrimination

       Fallon argues that his complaint properly alleges
religious discrimination in violation of Title VII. Title VII
makes it an unlawful employment practice for an employer
“to discharge any individual, or otherwise to discriminate


claim does not appear to be independent of his religious
discrimination claim. He listed several other counts as well,
but they were dismissed and Fallon does not appeal their
dismissal.
5
  Our review of the grant of a motion to dismiss is plenary.
Fowler v. UPMC Shadyside, 578 F.3d 203, 206 (3d Cir.
2009). The District Court had jurisdiction under 28 U.S.C.
§ 1331. We have jurisdiction under 28 U.S.C. § 1291.




                               5
against any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of
such individual’s . . . religion . . ..” 6 According to the
statutory definitions, “[t]he term ‘religion’ includes all
aspects of religious observance and practice, as well as belief,
unless an employer demonstrates that he is unable to
reasonably accommodate to an employee’s or prospective
employee’s religious observance or practice without undue
hardship on the conduct of the employer’s business.” 7

        Under Title VII, in order to establish religious
discrimination, the employee must have shown that (1) he
held a sincere religious belief that conflicted with a job
requirement, (2) he informed his employer of the conflict, and
(3) he was disciplined for failing to comply with the
conflicting requirement. 8      Here, Fallon held a sincere
opposition to vaccination that conflicted with the requirement
that he receive the flu vaccine, he informed Mercy Catholic of
this conflict, and he was terminated for failing to comply with
the vaccination requirement. Thus, we are left to consider
only whether Fallon’s opposition to vaccination is a religious
belief under Title VII. If not, he has not pleaded a prima facie
case. 9

6
  42 U.S.C. § 2000e-2(a)(1).
7
  42 U.S.C. § 2000e(j).
8
  Shelton v. Univ. of Med. & Dentistry of N.J., 223 F.3d 220,
224 (3d Cir. 2000).
9
   Fallon’s failure to accommodate claim also depends on
Fallon’s views being religious. See, e.g., Wilkerson v. New
Media Tech. Charter Sch. Inc., 522 F.3d 315, 319 (3d Cir.
2008) (“To establish a prima facie case of a failure to
accommodate claim, the employee must show . . . she has a




                               6
               1. The Definition of “Religion”

       As we have acknowledged, “[f]ew tasks that confront a
court require more circumspection than that of determining
whether a particular set of ideas constitutes a religion . . ..”10
This task is particularly difficult when we have to determine
whether a nontraditional faith requires the protections of the
First Amendment and/or of Title VII.

       In conducting our review, we bear in mind the history
of the judicial definitions of religion. In United States v.
Seeger, while interpreting a conscientious objector statute that
exempted from conscription those whose religious training
and belief made them opposed to war in any form, the
Supreme Court put forward a standard for determining
whether a belief is religious: “[D]oes the claimed belief
occupy the same place in the life of the objector as an
orthodox belief in God holds in the life of one clearly
qualified for exemption?” 11 With this standard, the Court
differentiated between those whose views were religious in
nature and those whose views were “essentially political,
sociological, or philosophical . . ..” 12 The Court stated then,
and has continued to reiterate ever since, that no court should
inquire into the validity or plausibility of the beliefs; instead,
the task of a court is “to decide whether the beliefs professed
by a registrant are sincerely held and whether they are, in [the



sincere religious belief that conflicts with a job requirement
. . ..”).
10
    Africa v. Com. of Pa., 662 F.2d 1025, 1031 (3d Cir. 1981).
11
    380 U.S. 163, 184 (1965).
12
    Id. at 165.




                                7
believer’s] own scheme of things, religious.” 13 Applying the
same test later in Welsh v. United States, the Court made clear
that belief in God or divine beings was not necessary;
nontheistic beliefs could also be religious within the meaning
of the statute as long as they “occupy in the life of that
individual ‘a place parallel to that filled by . . . God’ in
traditionally religious persons.” 14

        This Court has specifically considered how a belief
may occupy a place parallel to that filled by God in
traditionally religious persons. In Malnak v. Yogi, confronted
with this question, Judge Adams in a concurrence
investigated definitions of religion from the time of the
Framing of the Constitution. These definitions tended to
revolve around belief in God. 15 Finding them inadequate,


13
   Id. at 185; see also Burwell v. Hobby Lobby Stores, Inc.,
134 S. Ct. 2751, 2779 (2014) (“[I]t is not for us to say that
[the believers’] religious beliefs are mistaken or
insubstantial.”).
14
   398 U.S. 333, 340 (1970) (quoting Seeger, 380 U.S. at
176). Fallon, quoting 29 C.F.R. § 1605.1, argues that
religious beliefs are moral or ethical beliefs as to what is right
and wrong that are sincerely held with the strength of
traditional religious views. This argument is incorrect. The
next sentence of the regulation describes the regulation as
adopting the standard in Seeger and Welsh. Hence, we do not
read the regulation to require only that the beliefs relate to
“what is right and wrong” and be “sincerely held with the
strength of traditional religious views.” They must meet the
standards in Seeger and Welsh.
15
   592 F.2d 197, 201 (3d Cir. 1979) (Adams, J., concurring).




                                8
Judge Adams proposed a modern definition of religion. 16 We
later adopted this definition in Africa v. Commonwealth of
Pennsylvania, describing it as follows:

      First, a religion addresses fundamental and
      ultimate questions having to do with deep and
      imponderable matters. Second, a religion is
      comprehensive in nature; it consists of a belief-
      system as opposed to an isolated teaching.
      Third, a religion often can be recognized by the
      presence of certain formal and external signs. 17

This definition has met with considerable agreement. 18


16
   Id. at 207-10.
17
   662 F.2d at 1032.
18
   See Friedman v. S. Cal. Permanente Med. Grp., 102 Cal.
App. 4th 39, 60-61 (2002) (listing cases). This definition is
also in agreement with dictionary definitions. See, e.g.,
Black’s Law Dictionary 1482 (10th ed. 2014) (defining
“religion” as “[a] system of faith and worship usu. involving
belief in a supreme being and usu. containing a moral or
ethical code; esp., such a system recognized and practiced by
a particular church, sect, or denomination”); Merriam-
Webster's Collegiate Dictionary (11th ed.), available at
https://www.merriam-webster.com/dictionary/religious
(defining “religious” as “relating to or manifesting faithful
devotion to an acknowledged ultimate reality or deity”);
Religious,                                   Dictionary.com,
http://www.dictionary.com/browse/religion            (defining
“religion” as “a set of beliefs concerning the cause, nature,
and purpose of the universe, especially when considered as




                              9
                      2. Fallon’s Beliefs

       Under Africa, we must determine whether Fallon’s
beliefs “address[] fundamental and ultimate questions having
to do with deep and imponderable matters,” are
“comprehensive in nature,” and are accompanied by “certain
formal and external signs.” 19

       Fallon’s beliefs are laid out in the complaint. First, he
agrees with a quote, attributed to the founder of Buddhism:

       Do not believe in anything simply because you
       have heard it. Do not believe in anything
       simply because it is spoken and rumored by
       many. Do not believe in anything merely on the
       authority of your teachers and elders. Do not
       believe traditions because they have been
       handed down for many generations. But after
       observation and analysis, when you find that
       anything agrees with reason and is conducive to
       the good and benefit of one and all, then accept
       it and live up to it. 20

He believes that “one should not harm their [sic] own body
and strongly believes that the flu vaccine may do more harm



the creation of a superhuman agency or agencies, usually
involving devotional and ritual observances, and often
containing a moral code governing the conduct of human
affairs”) (last visited Oct. 31, 2017).
19
   Africa, 662 F.2d at 1032.
20
   App. 28.




                              10
than good.” 21 He concludes that if he yielded to coercion and
consented to the hospital mandatory policy, he would violate
his conscience as to what is right and what is wrong.
Consequently, he must follow his conscience and refuse the
influenza vaccine. 22

        It does not appear that these beliefs address
fundamental and ultimate questions having to do with deep
and imponderable matters, nor are they comprehensive in
nature. Generally, he simply worries about the health effects
of the flu vaccine, disbelieves the scientifically accepted view
that it is harmless to most people, and wishes to avoid this
vaccine. In particular, the basis of his refusal of the flu
vaccine—his concern that the flu vaccine may do more harm
than good—is a medical belief, not a religious one. He then
applies one general moral commandment (which might be
paraphrased as, “Do not harm your own body”) to come to
the conclusion that the flu vaccine is morally wrong. This
one moral commandment is an “isolated moral teaching”; by
itself, it is not a comprehensive system of beliefs about
fundamental or ultimate matters. 23 Thus, we do not believe
that either of the first two factors in Africa is met here.

       Fallon fares no better under the third factor. Fallon’s
views are not manifested in formal and external signs, such as
“formal services, ceremonial functions, the existence of
clergy, structure and organization, efforts at propagation,




21
   Id.
22
   Id.
23
   See Africa, 662 F.2d at 1032.




                              11
observation of holidays and other similar manifestations
associated with the traditional religions.” 24

       For this reason, because Fallon’s beliefs do not satisfy
any of the Africa factors, Fallon’s beliefs do not occupy a
place in his life similar to that occupied by a more traditional
faith. His objection to vaccination is therefore not religious
and not protected by Title VII.

       We note that we are not the only court to come to the
conclusion that certain anti-vaccination beliefs are not
religious. 25 This is not to say that anti-vaccination beliefs
cannot be part of a broader religious faith; in some
circumstances, they can, and in those circumstances, they are




24
   Malnak, 592 F.2d at 209 (Adams, J., concurring).
25
   See Mason v. Gen. Brown Cent. Sch. Dist., 851 F.2d 47, 51
(2d Cir. 1988) (upholding as not clearly erroneous a district
court finding that certain parents’ opposition to vaccination
was “based, not on religious grounds, but on scientific and
secular theories”); Hanzel v. Arter, 625 F. Supp. 1259, 1260,
1265 (S.D. Ohio 1985) (describing a professed belief in
“chiropractic ethics”—“a body of thought which teaches that
injection of foreign substances into the body is of no benefit
and can only be harmful”—as philosophical rather than
religious); McCartney v. Austin, 298 N.Y.S.2d 26, 27 (N.Y.
App. Div. 1969)             (“[A]ppellants’  opposition [to
vaccination]—whether or not predicated upon their personal
moral scruples or upon medical concern—is not upon
religious grounds . . ..”).




                              12
protected. 26  However, Fallon has not presented such
circumstances here. 27

                        B. The Essay

       Fallon also argues that the District Court erred in
considering the essay that Mercy Catholic submitted with its
reply brief, supporting its motion to dismiss. Fallon had
submitted this essay to Mercy Catholic with his request for an
accommodation and quoted portions of it in his complaint.
Fallon argues that the essay was outside the pleadings and
therefore inappropriate to consider in relation to a motion to
dismiss.

       Ordinarily, a court may not consider documents
outside the pleadings when deciding a motion to dismiss. If a
court wishes to consider documents outside the pleadings, it

26
    For example, Christian Scientists regularly qualify for
exemptions from vaccination requirements. See, e.g., Boone
v. Boozman, 217 F. Supp. 2d 938, 947 n.20 (E.D. Ark. 2002);
Kolbeck v. Kramer, 202 A.2d 889, 891 (N.J. Super. Law. Div.
1964).
27
    Fallon makes much of the fact that Mercy Catholic
requested a letter from a clergyperson, but this fact is not
determinative. A letter from a clergyperson is not the only
way to demonstrate that one holds a religious belief. To the
extent that Mercy Catholic may have believed that it could
not be discriminating on the basis of religion if it fired an
employee who could not produce a letter from a clergyperson,
it was mistaken. However, because Fallon’s beliefs are not
religious, terminating him for acting on his beliefs did not
constitute religious discrimination.




                             13
must convert a motion to dismiss into a motion for summary
judgment. 28 However, a court may consider a document that
is “integral to or explicitly relied upon” in the complaint. 29
For example, in Burlington Coat Factory, when a plaintiff
alleged in a complaint that defendants failed to disclose
certain facts in publicly issued reports, a court properly
considered the full texts of the reports when the reports were
attached to a motion to dismiss. 30

        Fallon, in his complaint, quoted portions of this essay
and described the essay as “explaining his sincerely held
moral and ethical convictions.” 31 Thus, Fallon explicitly
relied on it, and it was permissible for the District Court to
consider it. Fallon suggests that, because the essay was
attached to a reply brief, not the initial motion to dismiss, he
was given no opportunity to respond to the letter and explain
its relevance. However, the District Court held a two-hour
hearing after the briefs were submitted. Anything that Fallon
needed to explain regarding the letter could have been
explained then. Before us, counsel complained that the
District Court repeatedly cut him off at the hearing, but the
transcript shows that the District Court cut him off only when
he attempted to introduce extrinsic evidence not relied upon
in the complaint. Thus, we discern no error in the District
Court’s approach to the essay or to Fallon’s attempts to
introduce other extrinsic evidence.


28
   In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410,
1426 (3d Cir. 1997).
29
   Id. (internal quotation marks and emphasis omitted).
30
   Id. at 1426.
31
   App. 25.




                              14
                     C. Leave to Amend

        Fallon also argues that dismissing with prejudice was
error because he should have been granted leave to amend.
We review the District Court’s denial of leave to amend for
futility under an abuse of discretion standard. 32 Committing a
legal error constitutes an abuse of discretion, and futility is a
legal question. 33     Amendment would be futile if the
complaint, as amended, would nonetheless be subject to
dismissal for failure to state a claim. 34

       Fallon has not proposed any amendments that would
cure the fundamental deficiency in his claims—that his anti-
vaccination beliefs are not religious in nature. In light of our
analysis above, it does not appear that he could do so. Hence,
we conclude that the District Court did not abuse its
discretion in refusing to grant leave to amend.

                        III. Conclusion

       For the foregoing reasons, we will affirm the judgment
of the District Court.




32
   Travelers Indem. Co. v. Dammann & Co., 594 F.3d 238,
243 (3d Cir. 2010).
33
   See id. (observing that futility is determined under the same
standards as a court would apply under Federal Rule of Civil
Procedure 12(b)(6)).
34
   See id.




                               15